DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s pre-amdt of 8/26/20 is received. Claims 3 and 4 are amended and claims 1-4 are pending. The substitute specification of is entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (U.S. 2004/0083526) in view of Nakamura (U.S. 2018/0099476) and Doheny (U.S. 2005/0278817). Ichigaya discloses the invention substantially as claimed. Ichigaya teaches a garment comprising a fabric 10 at least partially including a hygroscopic fiber (cotton cloth as in par.48) and an air blowing fan unit 50 having a power source unit 61, the air blowing fan unit provided at a site inside the garment (as in Fig.12). Ichigaya doesn’t teach the fabric having an air permeability of 50 to 500 cm3/cm2/s and the air blowing fan unit having a power source unit and an outside diameter of 80 mm or less.  Nakamura teaches a garment including a fabric with an air permeability of 80 cm3/cm2/s or more as a known value/range for preventing powder dust from entering the clothing.  Doheny teaches a shirt garment with an air blowing fan unit 16a having a power source unit 14a and an outside diameter of 80 mm or less (par.25 discloses 60x60x10 mm or 80x80x15 mm) and powered by a small electric motor, known as a commercially available fan suitable for use with the shirt. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Ichigaya to provide the fabric with the claimed air permeability range in that Nakamura teaches this range is known to provide a comfortable wear (par.0007) while also preventing dust from entering the clothing. It also would have been obvious to modify to provide the air blowing fan unit with an outside diameter of 80 mm or less in that Doheny teaches this is a known diameter value for commercially available fan units used with shirts.  Ichigaya doesn’t teach a value for the moisture absorption difference of the hygroscopic fiber as 2.0 to 10%.  Applicant’s specification discloses this range as a difference between a moisture absorption at a particular temperature and humidity inside the garment after light exercise and a humidity and temperature outside the garment. This value is considered as a product by process limitation and Ichigaya’s garment, as modified by Nakamura and Doheny, is equivalent to the claimed structure such that the hygroscopic fiber is considered as capable of exhibiting a moisture absorption difference having the claimed range under the conditions described in the specification as an obvious performance property.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya in view of Nakamura and Doheny as applied to claim 1 above, and further in view of Pohr (U.S. 8,082,596) Ichigaya doesn’t appear to teach an embodiment with the air blowing fan unit provided inside the garment and also near a collar, near a sleeve opening, or near a bottom opening.  Pohr teaches a garment with an air blowing fan unit 16 provided near a bottom opening as in Figure 1. This orientation of the fan unit allows for air to be blown outwards from the garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ichigaya’s garment to include the air blowing fan unit near a bottom opening as taught by Pohr in that this location is easily accessible and doesn’t form unsightly protrusions in the upper regions of the garment.  
	
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732